1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA
10
11   RENEE JOHNSON MONROE,                        Case No. 2:15-cv-02079-TLN-CKD
12              Plaintiff,                        (Honorable Troy L. Nunley)
13        vs.
                                                  ORDER GRANTING EXTENSION
14   METROPOLITAN LIFE INSURANCE                  OF DEADLINE TO FILE
     COMPANY, a New York Insurance                ACCOUNTING AND PROPOSED
15   Company; and DOES 1 to 10, inclusive,        AMENDED JUDGMENT
16              Defendants.
                                                  [Filed concurrently with Joint
17                                                Statement]
18
                                                  Complaint Filed: August 24, 2015
19
20
21
22
23
24
25
26
27
28
                 ORDER GRANTING EXTENSION OF DEADLINE TO FILE ACCOUNTING AND PROPOSED
                                                                       AMENDED JUDGMENT
                                                              Case No. 2:15-cv-02079-TLN-CKD
1                                         ORDER:
2
3          Pursuant to the parties’ joint statement re case status and request to extend
4    deadline to file accounting and proposed amended judgment, and for good cause
5    appearing, IT IS HEREBY ORDERED that the deadline to submit the accounting and
6    the proposed amended judgment is continued to April 17, 2020.
7
8          IT IS SO ORDERED.
9
10   DATED: April 8, 2020
                                                       Troy L. Nunley
11                                                     United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              1
28               ORDER GRANTING EXTENSION OF DEADLINE TO FILE ACCOUNTING AND PROPOSED
                                                                       AMENDED JUDGMENT
                                                              Case No. 2:15-cv-02079-TLN-CKD
